Name: Council Regulation (EEC) No 3746/83 of 20 December 1983 laying down for 1984 certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Norway
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12.83 Official Journal of the European Communities No L371/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3746/83 of 20 December 1983 laying down for 1984 certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Norway THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), and in particular Articles 3 and 11 thereof, Having regard to the proposal from the Commission, Whereas the Community and Norway have held consultations in accordance with the procedure provided for in Articles 2 and 7 of the Fisheries Agreement between the European Economic Community and the Kingdom of Norway (2) concerning mutual fishing rights in 1984 and the management of joint biological resources ; Whereas , in the course of these consultations , the delegations agreed to recommend to their respective authorities fixing certain fishing quotas for 1984 for the vessels of the other party ; Whereas the Agreement of 19 December 1966 between Denmark, Norway and Sweden on mutual access to fishing in Skagerrak and Kattegat provides that each Party shall grant access to fishing by vessels of the other parties within its fishing zone in Skagerrak and part of Kattegat up to four nautical miles from the base-lines ; Whereas the Fishery Agreement of 1964 between the United Kingdom and Norway provides that Norwegian vessels are authorized to fish for dogfish and basking shark in certain areas between six and 12 nautical miles from the base-lines of the United Kingdom ; Whereas it is necessary to take the appropriate measures to implement the results of the consultations held for 1984 between the delegations of the Community and Norway in order to avoid an inter ­ ruption of mutual fisheries at 31 December 1983 , HAS ADOPTED THIS REGULATION : Article 1 1 . Fishing by vessels flying the flag of Norway in the 200-mile zone of the Member States in the North Sea, Skagerrak, Kattegat, the Baltic Sea, the Labrador Sea, Davis Strait, Baffin Bay and the Atlantic Ocean north of 43 °00'N shall be authorized until 31 December 1984 for the species referred to in Annex I within the geographical and quantitative limits laid down therein and in accordance with the provisions laid down in this Regulation . 2 . Fishing authorized under paragraph 1 shall be limited to the parts of the 200-mile fishing zone lying seawards of 12 nautical miles from the base-lines which the fishing zones of Member States are measured, with the following exceptions : (a) fishing in the Skagerrak is allowed seawards of four nautical miles from the base-lines of Denmark; (b) fishing for dogfish and basking shark is allowed in the areas defined in Annex II . 3 . Fishing in the parts of ICES division III a, limited in the west by a line drawn from the lighthouse of Hanstholm to the lighthouse of Lindesnes and in the south by a line drawn from Skagen lighthouse to the lighthouse of Tistlarna and from there to the nearest coast of Sweden, is not subject to quantitative limitations except for mackerel and saithe . o OJNoL 24, 27 . 1 . 1983, p . 1 . O OJ No L 226, 29 . 8 . 1980 , p . 48 . No L 371 /2 Official Journal of the European Communities 31 . 12.83 (b) 23 for fishing Northern deep-water prawn (Pandalus borealis) in ICES sub-area XIV and division V a and in NAFO sub-area 1 . The number of vessels fishing simultaneously may not exceed 1 8 in ICES sub-area XIV and division V a and 12 in NAFO sub-area 1 . 4 . The Commission shall issue the licences to fish, provided for in paragraph 2, to every ship for which a licence is required by the Norwegian authorities . 5 . Each licence shall be valid for one vessel only. When two or more vessels are taking part in the same fishing operation, each vessel shall be in possession of a licence . 6 . Licences as provided for in paragraph 1 may be cancelled in favour of the issue of new licences . The cancellation shall take effect from the date of the surrender of the licence to the Commission . 7 . In the event that there has been failure to comply with the obligations laid down in this Regu ­ lation, the licence shall be withdrawn. 8 . No licence shall be issued for a maximum period of 12 months in respect of vessels for which the obligations laid down in this Regulation have not been observed . 9 . Licences issued in pursuance of Regulation (EEC) No 1009/83 (l) and valid until 31 December 1983 shall remain valid until 29 February 1984 at the latest if so requested by the Norwegian authorities . Article 4 When an application for a licence is submitted to the Commission, the following information shall be supplied : (a) name of vessel ; (b) registration number ; (c) external identification letters and numbers ; (d) port of registration ; (e) name and address of the owner or charterer ; (f) gross tonnage and overall length ; (g) engine power; (h) call sign and radio frequency ; 4 . Notwithstanding paragraph 1 , unavoidable by- . catches of a species for which no quota is established in a zone shall be permitted within the limits fixed in the conservation measures in force in the zone concerned . 5 . By-catches in a given zone of a species for which a quota is established in that zone shall be counted against the quota concerned . Article 2 1 . Vessels fishing under the quotas established in Article 1 shall comply with the conservation and control measures and all other provisions governing fishing in the zones referred to in that Article . 2 . Vessels referred to in paragraph 1 shall keep a log-book in which the information set out in Annex III is to be entered . 3 . Vessels referred to in paragraph 1 except those fishing in ICES division III a shall transmit to the Commission, according to the rules set out in Annex IV, the information set out in that Annex. 4 . The registration letters and numbers of the vessels referred to in paragraph 1 must be clearly marked on the bow of the vessel on both sides . Article 3 1 . Fishing within NAFO sub-area 1 and ICES sub ­ areas XIV and V under the quotas established in Article 1 shall be subject to the holding on board of a licence issued by the Commission on behalf of the Community and to the observance of the conditions set out in the licence . 2 . Fishing within all the other ICES sub-areas by vessels exceeding 200 GRT under the quotas established in Article 1 shall be subject to the holding on board of a licence issued by the Commission on behalf of the Community and to the observance of the conditions set out in the licence . 3 . The issue of licences for the purpose of paragraph 1 shall be subject to the condition that the number of licences shall not exceed : (a) 17 for fishing Greenland halibut and halibut in ICES sub-area XIV and division V a and in NAFO sub-area 1 . The number of vessels fishing simultaneously may not exceed 10 in ICES sub ­ area XIV and division V a and 13 in NAFO sub ­ area 1 ; O OJ No L 115 , 30 . 4 . 1983 , p. 11 . 31 . 12.83 Official Journal of the European Communities No L371/3 (i) intended method of fishing ; (j) intended area of fishing ; (k) species for which it is intended to fish ; (1) period for which a licence is required. Article 5 Fishing within the quotas referred to in Article 1 for blue ling, ling, tusk and Greenland halibut and halibut is only allowed by use of the method commonly known as 'long-lining'. Article 6 The use of trawl and purse seine for the capture of pelagic species is prohibited in Skagerrak from Saturday midnight to Sunday midnight . Article 7 The competent authorities of the Member States shall take appropriate steps , including the regular inspection of vessels , to ensure the enforcement of this Regulation . Article 8 Where an infringement is duly established the Member States shall , without delay, inform the Commission of the name of the vessel involved and of any action they have taken . Article 9 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January to 31 December 1984 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1983 . For the Council The President N. AKRITIDIS No L 371 /4 Official Journal of the European Communities 31 . 12 . 83 ANNEX I Fishing quotas (tonnes) Species Area within which fishing is authorized Quantity Mackerel ICES VI a O + VII d , e, f, h , + II a 29 000 Herring ICES VI a (') 6 400 Sprat ICES IV 25 000 Cod ICES IV 10 000 Haddock ICES IV 15 000 Saithe ICES IV and Skagerrak (J ) 55 000 Whiting ICES IV 6 000 Plaice ICES IV 7 000 Mackerel ICES IV, III a 23 800 Sand-eel , Norway pout, blue whiting ICES IV 50 000 o Blue whiting ICES II , IV a, VI a ('), VI b , VII (4), XIV 190 000 o Blue ling ICES IV, Vb, VI, VII , II a 1 000 (6) Ling and tusk ICES IV, V b, VI, VII, II a 22 000 (6) (7) Dogfish ICES IV, VI , VII 3 000 (8) Basking shark (') ICES IV, VI , VII 800 ( «) Porbeagle ICES IV, VI, VII 500 Northern deep-water prawn (Pandalus borealis) NAFO 1 ( 10) ICES XIV -1- V a 450 2 000 Greenland halibut NAFO 1 ICES XIV -1- V a 500 O 500 (") Halibut NAFO 1 200 (") Shrimp ICES IV 600 Other species ICES IV 5 000 0) North of 56 °30'N. ( 2) Limited in the west by a line drawn from the lighthouse of Hanstholm to the lighthouse of Lindesnes and in the south by a line drawn from Skagen lighthouse to the lighthouse of Tistlarna and from there to the nearest coast of Sweden . (3 ) Of which sand-eel alone not more than 50 000 tonnes or Norway pout and blue whiting together not more than 40 000 tonnps . Up to 10 000 tonnes of the Norway pout quota may be fished in ICES VI a north of 56 ° 30'N . However, this quantity should be deducted from the quota of sand-eel , Norway pout and blue whiting in ICES IV. (4) West of 12 °W. ( s ) Of which no more than 40 000 tonnes may be fished in ICES division IV a . (*) Of which a by-catch of 20 % of cod per ship, at any moment, is authorized in ICES sub-areas VI and VII . However, this percentage may be exceeded in the first 24 hours following the beginning of the fishing on a specific ground. The total magnitude of by-catches should not exceed 1 000 tonnes . (') Of which ling may be a maximum of 17 000 tonnes and tusk a maximum of 9 000 tonnes . (") This quota does not include catches taken in the areas defined in Annex II . (') Basking shark liver. ( 10) South of 68 ° N. (") By-catches of cod should not exceed 10 % . 31 . 12.83 Official Journal of the European Communities No L 371 /5 ANNEX II Zone between six and 12 nautical miles from base-lines of the territorial sea of the United Kingdom (a) Fishing for dogfish : the areas extending from a line due west of Ard an Runair (North Uist) northwards to a line due east of Start Point (Orkney) including the areas around the Flannan Islands, the Shetland Islands and Fair Isle and the off-lying islands of the St Kilda Group, North Rona and Sulisker, Sule Skerry and Stack Skerry ; (b) Fishing for basking sharks : the same areas as for dogfish and also the area between a line due west of the Mull of Oa (Islay) and a line due west of Ard an Runair. ANNEX III 1 . The following details are to be entered in the log-book after each haul when fishing within the 200-nautical-mile fishing zone off the coasts of the Member States of the Community which is covered by exclusive Community rules on fisheries : 1.1 . the quantity (in kilograms) of each species caught ; 1.2 . the date and the time of the haul ; 1.3 . the geographical position in which the catches were made ; 1.4 . the fishing method used ; 1.5 . all radio messages sent in conformity with Annex IV. 2 . The following log-book has to be used when fishing within NAFO sub-area 1 and ICES sub ­ areas XIV and V. EU R O PE A N C O M M U N IT IE S LO G -B O O K FO R N A FO SU B- A RE A 1 A N D IC ES SU B- A RE A S X IV A N D V V es se l's na m e D at e N oo n po sit io n (G M T) Si de N o C om m un it ie s' lic en ce N o D ay M on th Y ea r L at itu de Lo ng itu de N A F O ­ di vi si on 09 N W P os it io n at st ar t of to w Ca tch by sp ec ies (ki log ram s  ro un d we ig ht ) T im e to w be ga n (G M T) T im e to w fin ­ is he d G M T) H ou rs fis he d D ep th (m et re s) Ty pe of ge ar N um be r of ne ts o r lin es us ed M es h si ze L at i ­ tu de Lo ng i ­ tu de N A F O di vi si on C od (1 01 ) R ed ­ fis h (1 03 ) G re en ­ la nd ha lib ut (1 18 ) H al ib ut (1 20 ) R ou nd -n os e gr en ad ie r (1 68 ) C at fi sh (1 88 ) Ca pe lin (3 40 ) P ra w n (6 39 ) K ep t D is ca rd ed K ep t D is ca rd ed K ep t D is ca rd ed K ep t D is ca rd ed NoL371 / 6 Official Journal of the European Communities 31.12.83 K ep t D is ca rd ed K ep t D is ca rd ed K ep t D is ca rd ed K ep t Su b- to tal fo rd ay D is ca rd ed K ep t To tal fo rv oy ag e D is ca rd ed Ro un d we ig ht (ki log ram s) pr oc es se d to da y fo rh um an co ns um pt io n Ro un d we ig ht (ki log ram s) pr oc es se d to da y fo rr ed uc tio n T ot al R em ar ks M as te r's sig na tu re 31 . 12.83 Official Journal of the European Communities No L 371 /7 ANNEX IV 1 . The information to be transmitted to the Commission and the timetable for its transmission are as follows : 1.1 . On each occasion the vessel enters : 1.1.1 . the 200-nautical-mile fishing zone off the coasts of the Member States of the Community, or 1.1.2 . that part of sub-area 0 and 1 as defined by the Convention on Future Multilateral Cooperation in the Northwest Atlantic Fisheries situated under the jurisdiction of Denmark or Canada : (a) the information specified under point 1.5 below; (b) the quantity (in kilograms) of each species of fish in the hold ; (c) the date and NAFO sub-area or ICES sub-area within which the captain intends to commence fishing. Where the fishing operations necessitate more than one entry into the zones referred to under 1.1.1 and 1.1.2 on a given day one communication shall suffice on first entry. 1.2 . On each occasion the vessel leaves : 1.2.1 . the zone referred to under 1.1.1 : (a) the information specified under 1.4 below; (b) the quantity (in kilograms) of each species of fish in the hold ; (c) the quantity (in kilograms) of each species caught since the previous transmission ; (d) the ICES sub-area or NAFO sub-area in which the catches were taken ; (e) the quantity (in kilograms) of each species transferred to other vessels since the vessel entered the zone and the identification of the vessel to which the transfer was made ; (f) the quantity (in kilograms) of each species landed in a port of the Community since the vessel entered the zone ; 1.2.2 . the zone referred to under 1.1.2 : information referred to under (a), (b), (c), (d), (e) and (f); (g) the quantity (in kilograms) of discards specified by species since the previous transmission. 1.3 . A notice of leaving at least 48 hours prior to the vessel's scheduled exit from the zone referred to under 1.1.2 and ICES sub-area XIV. 1.4 . At three-day intervals , commencing on the third day after the vessel first enters the zones referred to under 1.1.1 when fishing for herring and at weekly intervals , commencing on the seventh day after the vessel first enters the zones referred to under 1.1.1 and 1.1.2 when fishing for all species other than herring : (a) the information specified under 1.5 below ; (b) the quantity (in kilograms) of each species caught since the previous transmission ; (c) the ICES division or NAFO sub-area in which the catches were made . 1.5 . (a) the name, call sign, identification numbers and letters of the vessel and the name of its master ; (b) the licence number if the vessel is under licence ; (c) the serial number of the message ; (d) identification of the type of message ; (e) the date, the time and the geographical position of the vessel . No L 371 /8 Official Journal of the European Communities 31 . 12 . 83 2.1 . The information specified under point 1 shall be transmitted to the Commission of the European Communities in Brussels (telex address 24 189 FISEU-B) via one of the radio stations listed under point 3 below and in the form specified under point 4 . 2.2 . If it is impossible for reasons of force majeure for the message to be transmitted by the vessel , it may be transmitted on the vessel's behalf by another vessel . 3 . Name ofradio station Call sign ofradio station Skagen OXP BlÃ ¥vand OXB Ronne OYE Norddeich DAF DAK DAH DAL DAI DAM DAJ DAN Scheveningen PCH Oostende OST North Foreland GNF Humber GKZ Cullercoats GCC Wick GKR Portpatrick GPK Anglesey GLV Ilfracombe GIL Niton GNI Stonehaven GND Portishead GKA GKB GKC Land's End GLD Valentia EJK Malin Head EJM Boulogne FFB Brest FFU Saint-Nazaire FFO Bordeaux-Arcachon FFC Prins Christians Sund OZN Central GodthÃ ¥b JulianehÃ ¥b OXF Central GodthÃ ¥b Godthab OXI Central GodthÃ ¥b Holsteinsborg OYS Central GodthÃ ¥b Godhavn OZM Central GodthÃ ¥b Thorshavn OXJ Velferdsstasjon FÃ ¦ringerhamm 22 239 Bergen LGN Farsund LGZ Floro LGL Rogaland LGQ . TjÃme LGT Alesund LGA 4 . Form of communications The information specified under point 1 concerning the fishing operations in the zones referred to under 1.1.1 and 1.1.2 shall contain the following elements , which shall be given in the following order :  name of vessel ,  call sign,  external identification letters and numbers ,  serial number of the message for the voyage in question,  indication of the type of message according to the following code :  message when entering one of the zones referred to under 1.1.1 and 1 . 1 .2 : 'IN', 31 . 12 . 83 Official Journal of the European Communities No L 371 /9  message when leaving one of the zones referred to under 1.1.1 and 1.1.2 : 'OUT',  message when moving from one ICES sub-area to another : 'ICES',  weekly message : 'WKL',  three-day message : '2 WKL',  message concerning scheduled exit from the zone referred to under 1.1.2 : 'NL',  the geographical position,  the ICES sub-area or NAFO sub-area in which fishing is expected to commence,  the date on which fishing is expected to commence,  the quantity (in kilograms) of each species of fish in the hold using the code mentioned in point 5 ,  the ICES division or NAFO sub-area in which the catches were made,  the quantity (in kilograms) of each species transferred to other vessels since the previous transmission,  the name and call sign of the vessel to which the transfer was made,  the quantity (in kilograms) of each species landed in a port of the Community since the previous transmission,  the name of the master,  the quantity (in kilograms) of each species discarded since the previous transmission using the code mentioned in point 5 only in the case of fisheries operations in the zones referred to under 1.1.2 . 5 . The code to be used to indicate the quantities of fish on board as mentioned in point 4 above :  A. Deep-water prawn (Pandalus borealis),  B. Hake (Merluccius merluccius),  C. Greenland halibut (Reinhardtius hippoglossoides),  D. Cod (Gadus morhua),  E. Haddock (Melanogrammus aeglefinus),  F. Halibut (Hippoglossus hippoglossus),  G. Mackerel (Scomber scombrus),  H. Horse mackerel (Trachurus trachurus),  I. Round-nose grenadier (Coryphaenoides rupestris), - J ­ Saithe (Pollachius virens),  K. Whiting (Merlangus merlangus),  L. Herring (Clupea harengus),  M. Sand-eel (Ammodytes spp),  N. Sprat (Clupea sprattus),  O. Plaice (Pleuronectes platessa),  P. Norway pout (Trisopterus esmarkii), - Q ­ Ling (Molva molva),  R. Other,  S. Shrimp (Pandalidae),  T. Anchovy (Engraulis encrassicholus), No L371 / 10 Official Journal of the European Communities 31 . 12.83  U. Redfish (Sebastes spp),  V. American plaice (Hypoglossoides platessoides),  W. Squid (Illex),  X. Yellowtail (Limanda ferruginea),  Y. Blue whiting (Gadus poutassou),  Z. Tuna (Thunnidae),  AA. Blue ling (Molva dypterygia),  BB . Tusk (Brosme brosme).